Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lisa Evette Shellman appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing as untimely this action challenging the Commissioner’s decision denying Shellman’s applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shellman v. Social Sec. Admin., No. 2:14-cv-00382-MSD-LRL, *6732015 WL 731631 (E.D.Va. Feb. 18, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.